Citation Nr: 0524380	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-05 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
postoperative residuals of suprasellar tumor, with left eye 
defect and headaches.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1989 to March 1990.   These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Given that the 
veteran's claims were subject to a previous final denial, the 
August 2002 rating decision incorrectly addressed the matters 
on the merits.  However, subsequent adjudication in the 
February 2004 statement of the case properly addressed these 
as new and material evidence to reopen claims.  The Board is 
also obligated by 38 U.S.C.A. §§ 5108 and 7104(b) to address 
whether new and material evidence has been received prior to 
addressing the merits of the claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); see also Ashford v. Brown, 10 
Vet. App. 120 (1997).  The issues have been characterized 
accordingly.    


FINDINGS OF FACT

1.  A December 1990 rating decision confirmed and continued a 
previous rating decision which denied service connection for 
depression essentially based on a finding that such 
disability pre-existed service and was not aggravated by 
service; the veteran filed a notice of disagreement (NOD) 
with that decision, but did not perfect an appeal in the 
matter by submitting a substantive appeal after a statement 
of the case (SOC) was issued, and that decision is final.   

2.  The December 1990 rating decision also confirmed and 
continued a prior denial of service connection for 
postoperative residuals of the suprasellar tumor essentially 
based on a finding that the tumor pre-existed service, and 
that tumor was remedial and did not result in superimposed 
disability or aggravation of the pre-existing disability 
beyond natural progression; the veteran filed a NOD with the 
rating decision, but did not perfect an appeal by submitting 
a substantive appeal after a SOC was issued, and the decision 
is final.  

3.   Evidence received since the December 1990 rating 
decision does not tend to show that depression did not pre-
exist service or that it was aggravated by service; it does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.

4.  Evidence received since the December 1990 rating decision 
does not tend to show that a suprasellar tumor did not exist 
prior to service or that the pre-existing disability was 
aggravated by service; it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1990 rating decision 
is not new and material, and the claim of service connection 
for depression may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  Evidence received since the December 1990 rating decision 
is not new and material, and the claim for service connection 
for postoperative residuals of suprasellar tumor may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in July 
2002 (prior to the decision on appeal) explained what the 
evidence must show to substantiate his service connection 
claims and informed him that VA would make reasonable efforts 
to help him obtain medical records, employment records or 
records from other federal agencies but that it was still his 
responsibility to make sure that VA received relevant 
records.  The letter also instructed him that since his claim 
for service connection for residuals of brain tumor had been 
subject to a previous final denial, in order for him to 
reopen the claim, he needed to submit new and material 
evidence.  While this letter failed to instruct him that his 
claim for service connection for depression had also been 
subject to a prior final denial and thus required submission 
of new and material evidence, this error was remedied by the 
May 2004 statement of the case (SOC) which did provide this 
instruction.  Additionally this SOC explained what the 
evidence showed and why his claims were denied and provided 
the text of applicable regulations, including the regulation 
defining new and material evidence and the regulations 
pertaining to the VCAA.  

In conjunction with advising the veteran of what the evidence 
needed to show to substantiate his claims, the July 2002 
letter also specifically asked him to submit or identify (for 
VA to obtain) any additional evidence.  This was equivalent 
to asking him to submit any evidence in his possession.  
While the rating decision on appeal incorrectly decided the 
veteran's claims on the merits, rather than deciding whether 
new and material evidence had been received, the veteran was 
not prejudiced by this error as it actually provided him with 
a broader scope of review than was warranted and was remedied 
by the May 2004 SOC.  While complete VCAA notice was not 
provided prior to the rating on appeal, veteran has had 
sufficient opportunity to respond after complete notice was 
given.  He is not prejudiced by any notice timing deficiency 
because any such deficiency early in the process was cured by 
his having a full opportunity to participate in the 
adjudication/appeals process after notice was given.  No 
further notice to the veteran is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the large 
majority of medical and psychiatric treatment records 
identified by the veteran and asked him to identify any 
additional evidence pertinent to his claim.  While the 
veteran has now identified more recent treatment records 
(i.e. newer records from the Doctor's Hospital of West Covina 
and records from Dr. F and Las Encinas Hospital), he does not 
indicate that records of such treatment are more than 
cumulative, or would provide any evidence to substantiate his 
claims for reopening, i.e., that they contain any information 
indicating that the disabilities at issue were incurred or 
aggravated in service.  Consequently, the RO was not required 
to assist in obtaining them.  (See 38 C.F.R. § 3.159(c) 
stating that VA must make reasonable efforts to assist the  
veteran in obtaining evidence necessary to substantiate the 
claim).  VA was not required to provide the veteran with a 
medical examination as new and material evidence has not been 
received.  See 38 C.F.R. § 31.59(c)(4)(iii).   VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service connection for depression and residuals of 
suprasellar tumor was initially denied in a July 1990 rating 
decision (based on evidence consisting essentially of service 
medical records).  A December 1990 rating decision based on 
additional review of VA treatment records confirmed and 
continued the July 1990 rating decision.  The veteran filed a 
NOD with that decision in March 1991, and an SOC was issued 
in June 1991.   The veteran did not file a substantive appeal 
following the issuance of the SOC.  His appeal was not 
perfected, and the December 1990 rating decision became 
final.  38 U.S.C.A. § 7105.  It is the last prior final 
rating decision in these matters.  

Evidence of record at the time of the December 1990 rating 
decision included service medical records and VA outpatient 
records from May 1990 to September 1990.    Service medical 
records reveal that the veteran reported prior problems with 
depression and mild nervousness on his report of medical 
history at entrance to service in August 1989, and was seen 
several times by service medical personnel from August to 
October 1989 for sinus problems, headaches and facial pain.  
On neurological evaluation in October 1989, sinus X-rays 
revealed a suprasellar calcification and a CT scan revealed a 
calcified and cystic suprasellar mass.  The veteran reported 
that he had been suffering from apical, retroorbital and 
frontal headaches, as well as left frontal and facial 
numbness for the past 1 1/2 years.  He had seen a neurologist 6 
months prior to entering service who diagnosed his condition 
as tension headaches.  He also indicated that he had frequent 
anxiety attacks for many years and past problems with 
disorientation.  Additionally he reported blurry vision in 
his left eye.  In November 1989 the veteran was hospitalized 
and underwent a craniotomy with near total resection of the 
suprasellar tumor.  Elements of the tumor were densely 
adherent to the optic tract, left carotid artery and middle 
cerebral artery, which made a gross total resection 
impossible.  It was noted that there were no complications.  
A medical board produced a discharge diagnosis of suprasellar 
dermoid tumor that existed prior to entry to service and was 
not aggravated by service, with a left superior temporal 
visual field defect secondary to the tumor.  The medical 
board found that because of the risk of tumor recurrence and 
the potential for seizures, the veteran was not capable of 
performing his duties under field conditions, and he was 
referred to the physical evaluation board (PEB) for 
consideration for separation.   In January 1990, a brain CT 
scan showed postsurgical changes without significant interval 
change.  Also in January 1990, the veteran's visual problems 
were found not significantly changed since the surgery and 
the he was still suffering from headaches.  In March 1990 the 
veteran was discharged from service as a result of a PEB 
determination of physical disability that existed prior to 
service.  

The July 1990 rating decision denied service connection for 
depression/stress and for postoperative suprasellar tumor, 
finding essentially that depression pre-existed service and 
(as it was not reported or treated during service) that it 
was not aggravated by service.  The July 1990 rating decision 
further determined that the evidence showed that a 
suprasellar tumor pre-existed service; that surgery in 
service was remedial; and that there was no evidence of 
service aggravation beyond natural progression.  

VA outpatient records from May to September 1990 reflect 
treatment for headaches as well as diagnostic assessments of 
alcohol abuse, adjustment problems and anxiety.  

The December 1990 rating decision considered the VA treatment 
records; found (in essence) that they did not relate the 
disabilities at issue (or change the facts that were the 
bases for the July 1990 decision; and confirmed and continued 
that decision.  

Evidence received since the December 1990 decision includes a 
private medical report from Dr. Z of Citrus Valley Medical 
Center, private rheumatologic records from Dr. B and private 
mental health treatment records from Charter Behavioral 
Health, the Doctor's Hospital of West Covina, Dr. J and Dr. 
U.  

Records from the Doctor's Hospital of West Covina from 1995 
to 1999 show treatment for alcoholism, depression, anxiety, 
schizoaffective disorder and paranoia.

Records from Dr. J and Dr. U from April 1995 to December 2002 
show additional psychiatric treatment.  

Records from Charter Behavioral Health show hospitalization 
for schizoaffective disorder in February and March 1997 and 
treatment for alcoholism and depression in April and May 
2000. 
Records from Dr. B from 1997 to 2001 show diagnostic 
impressions of Sjogren's syndrome and chronic sinusitis.

On May 2002 medical examination from Dr. Z, the diagnostic 
impressions were status post left temporal craniotomy for 
removal of a suprasellar tumor and cervical disc herniation 
with spondylosis.  The veteran complained of some chronic 
tiredness that the doctor attributed to the tumor and 
subsequent removal.  

An April 2003 discharge/aftercare plan from Aurora Behavioral 
Health Care shows diagnoses of schizoaffective disorder and 
alcohol dependency.

III.  Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§ 3.303(c).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c). However, under 
38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

"New" evidence means existing evidence not previously 
submitted to agency decision makers. "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

IV.  Analysis

Depression

As noted, the veteran did not perfect an appeal of the 
December 1990 rating decision that confirmed and continued a 
denial of service connection for this disability, and that 
decision is final.  38 U.S.C.A. § 7105.  Consequently, the 
claim may not be reopened and considered on the merits unless 
new and material evidence is received.  38 U.S.C.A. § 5108.

The additional evidence pertaining to the veteran's 
psychiatric disability received since December 1990 consists 
of private psychiatric treatment reports from a number of 
providers.  This evidence is "new" as it was not previously 
submitted to the RO (and also lists additional psychiatric 
diagnoses).  However, in December 1990, it was already 
established, and not in dispute, that the veteran had 
psychiatric disability.  What the record did not show in 
December 1990 was that the veteran's psychiatric disability 
(then characterized as depression) was first manifested (and 
thus incurred) or became worse (and thus was aggravated) in 
service.  That was the basis for the previous denial of the 
claim, and for new evidence to be material in this matter, it 
would have to tend to show either that depression did not 
pre-exist service but was first manifested (and incurred) in 
service, or that the depression became worse (and was 
aggravated by) service.  Only in such circumstance would the 
evidence relate to an unestablished fact necessary to 
substantiate the claim, and raise a reasonable possibility of 
substantiating the claim. 

Since the new evidence only reports ongoing treatment for 
psychiatric disability, and includes no medical findings 
indicating either that the veteran's depression first became 
manifest in service or that it was aggravated by service, it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  Consequently, it does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  Hence, the claim seeking service connection 
for depression may not be reopened. 

Residuals of suprasellar tumor

The RO denied service connection for residuals of suprasellar 
tumor in December 1990 based on a finding that such tumor 
pre-existed service and was not aggravated beyond natural 
progression by the remedial surgery during service.  The 
veteran did not perfect an appeal of this decision, and it 
became final.  The claim may not be reopened unless new and 
material evidence is received.  38 U.S.C.A. § 5108.

The additional evidence received since December 1990 
pertaining to residuals of a suprasellar tumor consists of 
only a May 2002 report of the medical examination by Dr. Z 
and the aforementioned private psychiatric treatment reports 
from a number of providers.  This evidence is "new" as it was 
not previously submitted to the RO.  However, as service 
connection postoperative suprasellar tumor residuals was 
denied because it the disability pre-existed service and was 
not aggravated beyond natural progression by the remedial 
surgery during service, for new evidence to be material in 
this matter, it would have to tend to show either that the 
tumor did not pre-exist service, or that it was aggravated 
beyond natural progression during service (including by the 
remedial surgery therein).  Only then could it raise a 
reasonable possibility of substantiating the claim. 

The report from Dr. Z does indicate that the veteran 
continues to have residuals associated with the suprasellar 
tumor.  However, it presents no medical findings (or opinion) 
indicating that the suprasellar tumor did not pre-exist 
service or that any postoperative disability associated with 
the tumor represents aggravation (including by remedial 
surgery in service) of the pre-existing disability beyond 
natural progression.  Accordingly, the additional evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  It is not material, 
and the veteran's claim seeking service connection for 
postoperative residuals of a suprasellar tumor may not be 
reopened. 


ORDER

The appeal to reopen a claim of service connection for 
depression is denied.

The appeal to reopen a claim of service connection for 
postoperative residuals of suprasellar tumor is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


